Citation Nr: 0007317	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-17 615 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to reentrance into a rehabilitation program 
pursuant to Chapter 31, Title 38, United States Code, after 
being declared "rehabilitated."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from November 1990 to April 1991, including service in 
Southwest Asia (Persian Gulf).  A prior period of active 
service is listed on the appellant's DD Form 214, but it 
appears that the service department has certified that this 
was inactive duty training (IADT).  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Vocational Rehabilitation 
and Education (VR&E) division at the Nashville Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2000, the appellant and his representative appeared 
at a personal hearing at the RO and explained their 
contentions.  Based on a careful review of the record, the 
Board interprets the issue on appeal as set forth on the 
title page above.  


REMAND

According to the statement of the case issued to the 
appellant in November 1998, the appellant was found to be in 
need of a rehabilitation program under Chapter 31 in 
September 1995.  He signed (and presumably agreed with) an 
Individualized Written Rehabilitation Plan (IWRP) calling for 
him to complete a training program leading to a Bachelor's 
degree in Criminal Justice and Criminology, which he 
completed in December 1995.  The appellant then received 
employment assistance for some time; then, after obtaining 
suitable employment, he was placed in "rehabilitated" 
status in August 1996.  It is not indicated that he disagreed 
with his placement into "rehabilitated" status at that 
time.  

The appellant reportedly reapplied for additional vocational 
rehabilitation in January 1998.  After counseling, it was 
determined that he no longer had an employment handicap, to 
which he filed a notice of disagreement sometime between June 
and August 1998.  After an administrative review of the case, 
it was determined that the appellant continued to have an 
employment handicap, but that he was already qualified for 
suitable employment; this appeal ensued subsequently.  

Unfortunately, none of the evidence documenting the 
aforementioned facts has been sent to the Board at the 
present time.  The current record reflects only the statement 
of the case, the appellant's substantive appeal, and the 
transcript of the January 2000 hearing.  At this time, the 
Board cannot review the actual, written record of the action 
appealed and the (jurisdictional) notice of disagreement.  
Thus, the Board cannot proceed with appellate consideration 
of the claim based on the current, incomplete evidentiary 
record.  

In addition, the statement of the case issued to the 
appellant cites only to 38 C.F.R. §§ 21.40, 21.47, and 21.51 
as the legal basis for the RO's actions.  All of the cited 
regulations pertain to the initial determination of a 
claimant's need for vocational rehabilitation: a process 
which was completed in this case in 1995.  If the facts set 
forth above are correct, it appears to the Board that the 
controlling regulations in this case may be 38 C.F.R. 
§§ 21.283 and 21.284.  The VR&E division must review this 
case under the correct legal criteria and correctly inform 
the appellant of those criteria if his claim continues to be 
denied.  (See 38 U.S.C.A. § 7105(d) (West 1991) as to the 
requirements of a legally sufficient statement of the case.)  

Accordingly, this appeal is hereby remanded for the following 
further development:  

1.  The RO should incorporate into the 
evidentiary record the originals or 
copies of all relevant documentary 
evidence, especially that contained in 
the Chapter 31 VR&E folder, counseling 
records and various sub-folders.  At a 
minimum, all evidence mentioned in the 
statement of the case and any supplements 
must be included in the evidentiary 
record certified on appeal.  

2.  The RO then should review the 
pertinent evidence and readjudicate the 
claim under the proper legal criteria.  
The Board suggests that 38 C.F.R. 
§§ 21.283 and 21.284 may be directly 
relevant to the present claim.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished a legally sufficient (see 
38 U.S.C.A. § 7105(d)) supplemental statement of the case and 
provided an opportunity to respond.  In accordance with 
proper appellate procedures, the case should then be returned 
to the Board for further appellate consideration.  The 
appellant need take no further action until he is so 
informed, but he may furnish additional evidence and/or 
argument on the matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




